Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 11/29/2021 for the application No. 16/515,635. Claims 1- 20 are currently pending and have been examined. Claims 1- 20 have been rejected as follow

Examiner’s Note

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“assigning the fan to an audience group at a sporting event based at least on the received datum; determining an interaction associated with the audience group
and a venue of the sporting event,  wherein the interaction comprises an activation criterion for the fan and an activation event; detecting, by the processor, that an action by a player in the sporting event has occurred satisfying the activation criterion;
responsive to the step of detecting the action by the player fan satisfying the
activation criterion, triggering, by the processor, the activation event for the fan;
wherein the in-venue location and the in-venue promotion are specified in the notification.

The “assigning, determining, detecting and triggering ” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for improving a fan experience. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as,
“obtaining from a fan profile a datum associated with a fan”. “transmitting, by the processor to a mobile device associated with the fan, the activation event comprising a notification comprising  an in-venue promotion that the fan redeems at an in-venue location in the venue of the sporting event”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the dependent claims  in view of the instant disclosure:
“by a processor”,  from the instant disclosure,
“[0005] In a second embodiment, the invention includes system for improving a fan experience, comprising a data store storing a plurality of interactions, each interaction of the plurality of interactions comprising an audience group for the interaction, an activation criterion for the interaction, and an activation event for the interaction; and a smartphone 
associated with a fan, comprising: a processor; a display; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of improving the fan experience, the method comprising steps of: receiving a datum associated with the fan; determining, based at least on the datum, and 

“GPS receiver”, from the instant disclosure, 
“The application recognizes that the fan is near the beer tent using the GPS receiver on the fan's mobile device..”, paragraph 28.

“a smartphone associated with the fan”, from the instant disclosure, mentioned in multiple paragraphs . see at least paragraph 46.
Term “real time”, from the instant disclosure, mentioned in multiple paragraphs . see at least paragraph 13.
“demographic datum”, from the instant disclosure, “…a datum or data associated with the fan…”, paragraph 40.
“computer”,  from the instant disclosure,  “…Computer 102 can be a desktop computer, a laptop computer, a server computer…”, paragraph 17.
The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of improving a fan experience by automatically detecting, by the processor, that an action by a player in the sporting event has occurred satisfying the activation criterion; and responsive to the step of detecting the action the player satisfying the activation criterion, triggering, by the processor, the activation event for the fan.
Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above.  The claim is eligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable media.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? n/a. The claim is eligible.
Dependent claims 2-7, 9-13 and 15-20, the claims recite elements such “the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag”, “the fan and assign the fan to the audience group in real time”, “demographic datum associated with the fan”,  “activation criteria”.  These elements integrate the system of organizing human activity into a practical application. The claims  are eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20150363811 (Candillier)  in view of US PG. Pub. No.  20130066731 (Finnegan) in view of US PG. Pub. No.   20150051949 (Pickton).

As to claims 1, 8 and 14, Candillier discloses a computer-implemented method for improving a fan experience (abstract and Fig. 1), comprising the steps of: 
a) obtaining from a fan profile a datum associated with a fan of the event 
(“…the system collects profile details and checks this data against the user database (Step 2108)… game is part of a prize event….”, paragraph 86 and Fig. 11 element 2108. “a pre-saved profile of players”, paragraph 89.  “..status of special event…”, paragraph 91.
See also, “[0009] The present invention is a system for strategic gaming solutions for digital brands, allowing for social audiences to be qualified, fanatized and monetized. Such system, dubbed Branded Gaming Network, is replicated using a common gaming experience template for each brand, while being subjected to custom-made alterations to stay true to each brand's identity. The idea is to convert commoditized social followers into qualified, loyal buying customers loaded with incentives in return for learning about their favorite brands and give away relevant consumer information willingly. In exchange for winning prizes and exclusive offers directly from the brands, those fans tacitly agree to tell the latter what they know about it, think about it and may want to buy, down to the product level. This two-way exchange is then complemented by a data back office interface controlled by the brand, allowing it to generate personalized and targeted promotional product offers entirely linked to the data analysis provided within the same interface….”, paragraph 9.
“[0035] Most often, while the soft content requires a personal answer, the factual content requires a correct answer and both are rewarded equally within the system. However, because the factual data requires “correct” answers, questions with incorrect 

b)  assigning the fan to an audience group at the sporting event based at least in part on the received      datum
(Candillier, discloses that his system comprises content such as “type of content is simply called ‘general content’ and covers a wide range of globally popular topics such as music, films, people, TV, books, sports and general knowledge…”, paragraph 32.
“…[0044] FIG. 3A shows a typical procedure for brand owners to present offers to fans. It is noted that the example of FIG. 3A may be implemented by, for example, the system shown in FIG. 1, or any other suitable system. In step 302 of FIG. 3A, the brand owner determines the particular data to be selected. This often includes the necessary number of badges and can be demographic (such as age, sex and/or income level) and/or data collected through the game (such as brand awareness, likelihood of purchasing product/service and/or some measurement of emotional connection with the brand)…”, paragraph 44.
“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, regardless of brand affinity, about winners, prizes and live vouchers available across all brand partners…”, paragraph 61.
See also “…In a representative embodiment, the mobile device is a cellular telephone or smart phone that operates over GPRS (General Packet Radio Services), which is a data technology for GSM networks. In addition to a conventional voice communication,…”, paragraph 96.
“…the transmission functionality comprises one or more components such as a mobile switching center (MSC) (an enhanced ISDN switch that is responsible for call handling of mobile subscribers),..”, paragraph 98); 

c) determining, by a processor,  an interaction associated with the audience group and sporting event 
(“…Through the games of the invention, every “impression” is directly displayed to the user and awaits his interaction in the form of a question to earn valuable points used in the game [Examiner interprets as determining an interaction associated with the audience group]. The outcome of such interaction (right or wrong or personal answer) is tracked and recorded in the invention's back-end data engine, meaning the impact of each “impression” can be directly measured and qualified, either individually or as part of a wider, more statistically-relevant group.…”, paragraph 48.
“…Typically, a mobile device is a 2.5G-compliant device or 3G-compliant device (or a 4G-compliant device) that includes a subscriber identity module (SIM), which is a external devices (e.g., computers, PDAs, and the like). The mobile device may also include a memory or data store….”, paragraph 98. 
 “… The computer readable program instructions may execute entirely on …remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)..”, the Examiner notes that Candallier system’s has an ubiquitous capability to connect to a LAN or WAN through an ISP, see paragraph 102); 
d) wherein the interaction comprises an activation criterion for the fan and an activation event
(“… Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges. …”, paragraph 39.
“[0055] Through the present system, the brand owner is provided with a large amount of data which can be acted upon very quickly. Once a match is established between a Vouchers can be uploaded into the system for users to activate with their earned badges”, paragraph 55.
“…[0085] FIG. 11 describes one embodiment of a component the back end of the system, i.e., the part of the system that controls the interaction with the user. Many of these steps can be substantially similar (or even identical to) the steps described with reference to FIGS. 1-10. Initially, the user enters the game (Step 2100)…” [0086] If the user logs in, …, the system collects profile details and checks this data against the user database (Step 2108)[Examiner interprets as wherein the interaction comprises an activation criterion for the fan and an activation event]. Thereafter, the user can play a game (Step 2109), invite his friends from other social networks (Step 2110), check the voucher list (Step 2111) and/or view the leaderboard (Step 2112) [an activation event]. If the user elects to play a game )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan], questions are then pulled from the question database. They can be of general knowledge, or relating directly to the brand and/or contain survey information [Examiner interprets as an activation criterion for the fan and an activation event]. The user is then given the opportunity to answer the questions (Step 2113) )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan and an activation event], allowing him to earn points for each correct answer (Step 2114), and, if the game is part of a prize event, additionally earn badges (Step 2115) [activation criterion for the fan and an activation event]. From Step 2110, the user can be provided with a referral code )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan, allowing invited friends to give the user credit when the code is used, allowing the system to know when to provide the user with referral points (Step 2114) [an activation event]…”, paragraphs 85-86 and Fig. 11); 

e) detecting, by the processor, that an action by a player in the sporting event has occurred satisfying the activation criterion
(Candillier discloses “…systems for collecting data on people who are “fans” of a particular brand….”, see at least paragraph 4. 
“…For responding to the game questions, users can receive rewards as points and virtual badges, …”, paragraph 35.
“…The badge spend requirement not only drives exclusiveness but also aims to reward the most loyal players/fans by giving them access to personalized offers …”, paragraph 53.
See also “[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code) from a particular product or magazine advertisement, or answering a question about an image from a billboard product packaging or instructional materials…”, paragraph 73); 

f) responsive to the step of detecting the action by a player satisfying the activation criterion,
the user can play a game (Step 2109), invite his friends from other social networks (Step 2110), check the voucher list (Step 2111) and/or view the leaderboard (Step 2112). If the user elects to play a game [Examiner interprets as detecting the action of the fan], questions are then pulled from the question database. … The user is then given the opportunity to answer the questions (Step 2113) [satisfying the activation criterion]…”, paragraph 86) 
Triggering, by the processor,  the activation event for the fan (see at least elements 2114, 2115, 2117, 2119 or 2120 in Fig. 11); and 
h) transmitting, by the processor to, a mobile device associated with the fan, the activation event 
 (“0086] If the user logs in, rather than registering, the system collects profile details and checks this data against the user database…Step 2108…”, paragraph 86.
“…The product intelligence part of the invention allows for the collection of data, specifically, on a product or product category, ranging from awareness level to emotional connection connections and buying intentions. ..”, paragraph 46.
“…[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection, but only average buy intentions are easily identified and could be presented with targeted, special offers to increase their buy intentions. ..”, paragraph 47).

 Although, Candillier discloses “[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code[Examiner interprets as is received from a sensor]) from a particular product or magazine advertisement…”,  and  that the player is the fan of the brand , “…The badge spend requirement not only drives exclusiveness but also aims to reward the most loyal players/fans by giving them access to personalized offers …”, paragraph 53. Candillier does not expressly disclose but Finnegan discloses
wherein the sensor is disposed at a mobile device associated with the fan
(“…object of the invention to provide live and interactive dating games to be used in specially defined geographic locations for a subscription fee, employing GPS systems to identify participants' location….”, paragraph 21.
“…the Bluetooth receiver is made highly directional,…”, paragraph 61. “…devices can "find" other devices by enabling certain transmitters and receivers, keep track of those who may have removed themselves by finding themselves compatible with another or for other reasons, etc..”, paragraph 69. “…The computing device may also be equipped with a GPS receiver for determining and disseminating to others (with approval or automatically) a participant's physical location. Some method of display for identifying each participant in a manner similar to those discussed above is also contemplated. Such a display device would connect to the computer device via USB, firewire, rs232, etc. or be attachable or fixable to the device, clothing, etc. However, this is not absolutely necessary particularly when using GPS and/or pictures to identify the GPS, CAM, etc. can be used very effectively as well…”, paragraph 72. “…For instance, an individual, upon entering an establishment may have his presence sensed by local means and his profile made available for matching to those people looking for matches who are at this establishment…”, paragraph 83. And “…For instance, a Barnes and Noble local network, sensing an individual entering and identifying him, may reference his internet habits and/or purchases to tailor information sent to him on his cell phone by the local network…”, paragraphs 86 and 89. 
See also,  Figs. 1 and 2 and associated disclosure.
“…Typically, user's of the establishments dating services… the individuals may use email, SMS, or any of several text, voice, audio, or video messaging systems or methods…”, paragraph 57).
a venue of the sporting
(Finnegan elaborates that his system can comprise “…networks can further limit participation to a predefined radius centered on a current physical location, participating establishment (building, apartment, hotel), or any other geographically defined place (e.g., concert hall, stadium, mall, race track, etc.). Most internet based matching services already allow some form of geographic focusing of the search using proximity to an existing zip code…”, paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide capability to sense 

Further, Pickton discloses an action by a player in the sporting event has occurred satisfying the activation criterion
( “[0222] A demand prediction and matching system can be configured to monitor the popularity of players, the needs of individual teams, and budget available to each individual team for hiring players in a sports league. The system can be configured to increase or maximize revenue from, e.g., ticket sales and/or television viewers. The value of a player can be calculated by tracking demand expressions of relevant fans…”, paragraph 222. “…The system can be configured to find the players who motivate the swing fan or lukewarm fan to buy tickets or watch a game….”, paragraph 224. “15. The system of claim 2, wherein the venue is a sports team, the attraction is a player, and the prospective consumer is a fan”, claim 15 of Pickton).

the activation event comprising a notification comprising  an in-venue promotion that the fan redeems at an in-venue location in the venue of the sporting event
(“[0064] FIG. 1A illustrates an embodiment of a system 100a for predicting demand for a good, service, or other attraction in a market segment based on direct or indirect indications of interest generated by consumers. In an example embodiment, a demand prediction system 110 is configured to predict the size of an audience for an attraction if the attraction were to be hosted at a particular venue…. a 
See also “purchase of a service, a good…”, paragraph 81 and Fig. 1B.
“…Profitability can account for some or all types of benefits that can result from a proposed event, including, for example, revenue, non-monetary benefits, goodwill, marketing, indirect benefits, competitive benefits, other benefits, or a combination of benefits [Examiner interprets as notification comprising  an in-venue promotion]….”, paragraph 169 and Fig. 1C. “…The desirability of the venue can be an incentive to create a match with an attraction in lieu of or in addition to financial benefits…”, paragraph 176). 

wherein the in-venue location and the in-venue promotion are specified in the notification
(“….proposed event when it is determined that the proposed event would be profitable. Profitability can account for some or all types of benefits that can result from a proposed event, including, for example, revenue, non-monetary benefits, goodwill, marketing, indirect benefits, competitive benefits, other benefits, or a combination of benefits[Examiner interprets as in-venue location and the in-venue promotion are specified in the notification]….”, paragraphs 169, 175, 176-177. See also “…When a emand prediction system can be configured to award points or virtual currency to the consumer Examiner interprets as in-venue location and the in-venue promotion are specified in the notification]….”, ….”, paragraph 204).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pickton’s teaching with the teaching of  Candillier. One would have been motivated to  provide capability to track an action by a player in the sporting event has occurred, called demand expression for players, in order to  increase or maximize revenue (see at least Pickton paragraphs 222 and 225).

The Examiner notes that the recitation “…that the fan redeems. ….”, is considered but given little patentable weight because is not positively recited. The recitation includes intended use “that ” clause. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution.
Further, a recitation of the intended use of the apparatus (system) must result in a structural difference between the claimed apparatus and the prior art in order to patentably distinguish the claimed apparatus from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

As to claim 14, it comprises the same limitations than claim1 above therefore is rejected in the same manner.

As to claim 8, it comprises the same limitations than claim1 above therefore is rejected in the same manner and further comprises,
a data store storing a plurality of interactions, each interaction of the plurality of interactions comprising an audience group for the interaction, an activation criterion for the interaction, and an activation event for the interaction (see at least element 1006 in Figs. 9 and 11 and associated disclosure); and
 a smartphone associated with a fan, comprising: a processor; a display; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of improving the fan experience
(“[0058] The system of the present invention can also be integrated into currently existing online platforms. This is particularly useful to drive user traffic to the system. For example, if a particular existing system or App Store is used to sell/rent movies, magazines, music and applications (often referred to as “apps”) to be used on mobile devices, such an App Store already knows a particular user's habits and likes…”, paragraph 58).

As to claims 2 and 3, Candillier does not expressly disclose but Finnegan discloses
wherein the activation criterion for the fan comprises at least one of detecting a location of the fan, an ambient event, and a recognition of an event
(“The corresponding characteristics and preferences for other individuals currently logged live onto the same network and at the same defined geographic location are similarly made available for real-time scanning and searching. Results for likely matches are returned in a "real-time" or "live" format to interested members signed onto the network live within the defined geographic location. …”, paragraph 4. See also abstract and at least paragraphs 20 and 21);
wherein the activation criterion is a first activation criterion
 (“…Either the secure network automatically identifies the first users precise geographic location, or the user himself otherwise indicates and stores in the database of the network an identifying address that indicates his current specific geographic location [Examiner interprets as activation criterion is a first activation criterion]…”, abstract), and
wherein  a second activation criterion for the fan further comprises at least one of
detecting a location of the fan or an ambient event 
(“…[0007] Alternatively, and in a more complex form, this real-time matching service can be added as an additional paying subscription service to existing online web-based dating services (such as Match.com or Yahoo Personals!), for use in any locally defined than simply distance from a zip code (e.g., "Chicago O'Hare Airport," "Starbuck's Store No. 487,"[Examiner interprets as second activation criterion for the fan further comprises at least one of detecting a location of the fan or an ambient event] etc.). ”, paragraph 7.


wherein the mobile device is a smartphone (Figs. 1 and 2 and associated disclosure);
wherein the location of the fan is determined via a Global Positioning System receiver of a smartphone associated with the fan
(“…If desired, the two individuals could decide on a specific place to meet and could use the Bluetooth, GPS or other homing methods discussed previously to help locate each other…”, paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to locate a fan or customer or user in order to  facilitate user location services (Finnegan abstract). 


(“[0180] In some embodiments, a matching system is configured to account for unexpected events that have a large impact on demand for an attraction. Unforeseen actions or dramatic events that create a sudden alteration in the demand for an attraction can be accounted ….. Examples of unexpected events include …., severe weather phenomena, …., unexpected events that compete for the same audience as the planned event, widely-reported negative news pertaining to an attraction, natural disasters, and so forth”, paragraph 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pickton’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to consider ambient events such as weather conditions because those events compete for the same audience as the planned event (Pickton paragraph 180). 
As to claims 4, 5, 6,  7, 10, 11, 12, 13, 17, 18, 19 and 20, Candillier discloses
wherein the datum associated with the fan is received and the fan is assigned to the audience group in real time
(“…In exchange for winning prizes and exclusive offers directly from the brands, those fans tacitly agree to tell the latter what they know about it, think about it and may want to buy, down to the product level. This two-way exchange is then complemented by a data back office interface controlled by the brand, allowing it to generate personalized and targeted promotional product offers entirely linked to the data analysis provided within the same interface….”, paragraph 9.
and tagged as fans with lower brand awareness….”, paragraph 35.
“[0058] The system of the present invention can also be integrated into currently existing online platforms…”, paragraph 58.
“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraphs 47 and 61);
wherein the activation event comprises offering a discounted price on a purchase by the fan
(“…0039] One selection can bring the user to a screen providing details of the various offers and prizes (Step 208). Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges. These items can be physical . The vouchers can be for discounts on the items or can be the total payment for the item. In one embodiment, the items are common items that can be purchased online or in stores,…”, paragraph 39);
wherein the datum associated with the fan comprises a demographic datum associated with the fan
(“[0028] FIG. 1 illustrates a block diagram showing an example system in accordance with embodiments of the present invention. Referring to FIG. 1, the system 10 can operate to collect information from its users through pre-selected branded content 100. In a first step, a user or fan can provide basic demographic and other information, e.g., date of birth, gender, country of residence, marital status, number of social network friends, and email address….”, paragraph 28);
wherein the interaction comprises a plurality of activation criteria
(“… The system then searches through the database of users to identify those that meet the data criteria (Step 304) and the particular offer is then presented to the users (Step 306). These offers can be presented just as any other information of the system can be presented, e.g., email, SMS, notification and/or during access of the system…”, paragraph 44 and Fig. 3A.
“[0045] FIG. 3B shows a procedure for offers that users are not currently eligible for. It is noted that the example of FIG. 3B may be implemented by, for example, the system 350 of FIG. 3B, the eligibility criteria are determined (much in the same way as in Step 302), and the offer is presented to the users (Step 352)—again much in the same way as in Step 306. In this embodiment, the identified users are those that have not earned the correct number of badges, but are otherwise eligible to redeem the offer (e.g., have earned enough points to gain access to the offer, but do not have enough badges to redeem the offer). The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer (Step 354)”, paragraph 45 and Fig. 3B).
As to claim 9, Candillier does not expressly disclose but Finnegan discloses
the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag
(see at least “…[0004] In accordance with aspects of the present inventions, participating individuals in a specifically defined social and geographic environment (such as a bar, nightclub, church function, ball-park, library, coffee shop, concert hall, etc.), each log onto a preference matching network using a wireless communication and display device, such as a standard wireless-equipped PDA, multi-function Bluetooth-enabled cell phone, or other wireless computer….”, paragraphs 4 and “[0033] The above and other objects are also achieved by a system and method as described wherein the indicating device communicates to a user's personal data device using a low IF communication system. For example, the low IF communication system could operate in accordance with the Bluetooth standard”, paragraph 33); and 

(“….A bookstore chain might inform a customer that this is his 20.sup.th book he purchased and he is entitled to a free book the next time he visits [Examiner interprets as wherein the step of detecting that the activation criterion for the interaction for the fan has been satisfied]. A submarine sandwich shop may tell the individual that he has purchased his 6.sup.th sandwich and that the next one is on the house. Local and chain establishments can advertise these features as a way to entice the public to join their networks (and thus be tracked) and in some cases, if the benefits of being part of the network are sufficient, the establishment may be able to exact a subscription fee (for example, dating services, or a bar may offer to have a subscription to its free drink network offering, for example, every 50.sup.th customer on Fridays a free drink). Advertising of these features can also be used just to increase traffic at the establishments, …”, paragraph 90. See also “… For instance, most large stores now have foyer entrances (where perhaps shopping carts, vending machine, etc. are kept. Sensing that an individual has entered a foyer by his Bluetooth or WIFI signal [Examiner interprets as … detecting the transponder in proximity] and knowledge by the system that he was just in the store or is still connected to the network could be used to determine that he is leaving. Alternative, sensing his Bluetooth or WIFI signal passing a certain point (with a localized sensing device, i.e., a Bluetooth or WIFI receiver desensitized in a way that it will sense the signal only when in very close proximity to the transmitter) is another way of sensing a person's …”, paragraph 89).


As to claim 15, Candillier discloses
wherein the audience group comprises a plurality of fans
(“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
“[0061] In another embodiment, such a digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, regardless of brand affinity, about winners, prizes and live vouchers available across all brand partners…”, paragraph 61).

As to claim 16,  Candillier discloses 
wherein the activation criterion for the fan comprises a detecting a customer interaction with the fan at a known location,
[0045] FIG. 3B … The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer [Examiner interprets as activation criterion](Step 354)…”, paragraph 45.
“[0052] Depending upon the number of vouchers redeemed [Examiner interprets as activation criterion](, the system can offer the same vouchers to different numbers of fans. For example, when first offered the voucher can be made available to only those fans that have a high awareness level coupled with a low brand inclination, and after one day, the offer can be expanded to those fans with a higher brand inclination [Examiner interprets as activation criterion]. This can be automatic, based on certain predetermined criteria, … Such a system allows for extremely customizable commercial interactions with users”, paragraph 52.
“[0072] The system of the invention can also be used … to suggest that they interact with brands related to brands of which they are fans. For example, if a user is a fan of a high-end watch brand and has a salary in a particular range, he may also be interested in other designer fashion items, such as shoes or suits. The particular criteria and suggested related brands can be manually selected or determined based on correlations, …The actual suggestion can be made in any form, e.g., email, SMS, notification, etc.”, paragraph 72);
wherein the customer interaction is selected from the set consisting of: scanning a loyalty card associated with the fan, scanning a mobile ticket associated with the fan, interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
may include scanning a code (such as a QR code) from a particular product or magazine advertisement, or answering a question about an image from a billboard product packaging or instructional materials. ..”, paragraph 73) 
Candillier does not expressly disclose but Finnegan discloses
interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
(“…0088] The present invention may also serve as a programmable point of sale terminal. An individual, entering an establishment has the presence of his cell phone sensed by its emission of the Bluetooth, WIFI, etc. signal…”, paragraph 88 and “…using the individual's cell phone as a programmable point of sales ordering terminal (recall the McDonald's example above) can greatly reduce human overhead (i.e., order takers) and the costs associated…”, paragraph 91.

wherein the activation criterion is a first activation criterion
(“[0045] FIG. 3B … The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer [Examiner interprets as activation criterion](Step 354)…”, paragraphs 45 and 52), and 
wherein  a second activation criterion for the fan comprises detecting a
customer interaction with the fan at a known location, 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to detect a transponder in proximity in order to  facilitate user location services in an establishment (Finnegan paragraph 88 and abstract).
Response to Arguments
Applicant’s arguments of 11/29/2021 have been very carefully considered but are not persuasive.
Allegations directed to rejection based on  35 U.S. C  101 are withdrawn in base of the note provided above.
Applicant argues (Remarks at 13-16)
Rejections Based on 35 U.S.C § 103
Claims 1-20 stand rejected under 35 U.S.C. § 103 as allegedly being obvious over U.S.
Patent Application Publication No. 2015/0363811 to Candillier ("Candillier") in view of U.S.
Patent Application Publication No. 2013/0066731 to Finnegan ("Finnegan"). As the cited art does
not disclose each and every element of the claims, as amended, Applicant respectfully traverses
these rejections as set forth below.
Candillier discloses systems and methods for providing online gamified questionnaires to
a user to incentivize a user to provide data relating to the user's awareness and loyalty for a digital
brand. Candi/lier at ,i [0009]. Candillier describes providing online games to online players to
"fans" of a particular brand. The claims recite limitations directed to user's attending sporting
events at sporting venues. The fans of the instant claims attend an in-venue sporting event. The

In response the Examiner asserts that the combination of Candiller, Finnegan and Pickton is strong prior art that teaches all  limitations in the instant claims. The elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. There is not novel at all in the instant claims.
Lastly,  allegations such as “The fans of the instant claims attend an in-venue sporting event. The sporting event recited in the claims is not an online "game" as described in Candillier”,  The Examiner notes that claiming an invention is not merely an exercise in semantics.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, the Applicant uses the phrase “in-venue sporting event”, but there is nothing in the instant specification to redefine or differentiate the event claimed from any other event. Therefore,  the Examiner per MPEP 2111 “CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION”. It would be obvious consider an event in any venue such as stadium or concert and the result would have been predictable.


Examiner advises that having very broad claims and arguing intensely is not the path to advance prosecution of the instant  case but for sure to delay its prosecution, that again, in this case,  EFD=2018-7-24  where the field of search of detecting events in a venue is very well known at the time of the invention. 

The claims have been amended to recite that the activation criterion is satisfied by an action by a player in the sporting event. Furthermore, the fan receives an activation event comprising a promotion based on the activation criterion being satisfied. As such, the fan is awarded a promotion based on the actions of a player participating in the sporting event in the sporting venue. As the cited art does not describe any sporting event, the cited art does not describe actions of a player in the sporting event. Furthermore, there is no description of a fan of any sporting event receiving promotions based on the actions of a player in a sporting event. As such, the cited art does not teach the instant claims. Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejections for at least this reason.

In response the Examiner  avers that this kind of allegations  are not the way to advance prosecution on this case. Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. See also answer to allegation above.

Furthermore, in the cited art, there is no description of providing to a fan
attending a sporting event at a sporting venue a promotion for redemption at the sporting venue.
As such, no such notification can be sent to a fan at a sporting venue in the cited art. Applicant
respectfully requests withdrawal of the 35 U.S.C. § 103 rejections for at least this additional reason.
Any such modification of Candillier would require a substantial reconstruction and
redesign of the elements shown in Candillier as well as a change in the basic principle under which

determine a level of the user's brand awareness that includes "factual questions (relating to brand
awareness) and soft questions (relating to emotional information)." Candillier at ,i [0033]. By
design, Candillier does not involve providing promotions to fans at a sporting venue based on a
determination that a player in the sporting event performed an action. Rather, Candillier is directed
only toward digital brands and assessing and is designed for "social audiences to be qualified,
fanatized and monetized." …
In response the Examiner asserts that the combination of Candiller, Finnegan and Pickton is strong prior art that teaches all  limitations in the instant claims. Also, since the rejection is based in a prima facie of obviousness one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. Examiner also advices to look in  MPEP 2142 it elaborates in the legal concept of prima facie supported by evidence.
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Ticket-purchase behavior under the effects of marketing campaigns on facebook fan pages”. IEEE. 2017. This article elaborates in social networking.  A 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/24/2022